DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 7, “actuatorwhich” has been changed to –actuator which—.

This amendment was made to remedy a minor typo of a missing space between the two words.



Allowable Subject Matter
Claims 1-25, and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious the combination of limitations recited in the independent claims 1 (an electro-hydrostatic actuator), 23 (an integrated 
Claims 2-22, 24, 25, 27, 29-35 are allowed because they depend from an allowed independent claim 1, 23, or 28.
The closest prior art of record Masutani (US 20140366522) discloses an electro-hydrostatic actuator similar to as claimed, but does not disclose the reservoir surrounding the hydraulic cylinder/piston being divided into three different chambers by a bellows assembly that forms the third pressure chamber as claimed in the independent claims. The other closest prior art of record Franchet (US 6796120) likewise discloses many claimed limitations, but fails to disclose the articulated reservoir being subdivided by a bellows as claimed in the independent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 10, 2021